                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                                No. 7:19-CV-115-H


MARGIE M. KING HURDLE,                   )
                                         )
       Plaintiff,                        )
                                         )
                                         )
       v.                                )
                                         )                    ORDER
                                         )
CAMP LEJEUNE USMC et al.,                )
                                         )
      Defendants.                        )
                                         )



      This    matter      is   before    the   court   on     frivolity    review.

Plaintiff initiated this action by filing an application to proceed

in forma pauperis (IFP) and proposed complaint.                     United States

Magistrate Judge Kimberly A. Swank entered an order on June 26,

2019, granting plaintiff’s motion to proceed IFP and informing

plaintiff that she had named as defendants certain parties that

may   not    be   legal    entities     capable   of   suit    or     against   whom

sufficient facts had not been alleged to state a claim for relief

[DE #5]. Accordingly, the court ordered plaintiff to particularize

her complaint with a list naming each of the defendants she seeks

to sue and, as to each defendant, the facts upon which her claims

are based. [DE #5].        Plaintiff filed a particularized complaint on

July 22, 2019, substantially similar to her first complaint.                      In



        Case 7:19-cv-00115-H Document 16 Filed 12/02/20 Page 1 of 3
this complaint, Plaintiff names the following as defendants: Camp

Lejeune     USMC;    A-1     Dry   Cleaners;       Camp    Lejeune     Water   Supply;

Jacksonville Water Supply Comp.; Congress of USA; Department of

the Navy: JAG; City of Jacksonville, NC; Veteran Administration;

US Government.

       Judge      Swank    then    filed   a     Memorandum      and   Recommendation

(“M&R”) noting that plaintiff has alleged a potentially viable

claim against the United States under the Federal Tort Claims Act

(“FTCA”). However, Judge Swank also found that plaintiff’s amended

complaint fails to allege any legal or factual basis for claims

against the following named defendants: A-1 Dry Cleaners; Camp

Lejeune Water Supply; Jacksonville Water Supply Company; Congress

of USA; City of Jacksonville, NC; and Veteran Administration. The

M&R then recommends plaintiff’s claims against these defendants be

dismissed.     After receiving an extension of time, plaintiff filed

objections to the M&R on October 13, 2020.                      While the objections

give factual detail for her injuries, including medical records,

they   do   not     allege    a    factual       basis    for   claims   against   the

defendants of which the M&R recommends dismissal.

       The court has carefully reviewed the M&R, objections, and

other documents of record. Based on its de novo review, see 28

U.S.C. § 636(b) (After conducting a de novo review, the district

judge may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge...”), the

                                             2

          Case 7:19-cv-00115-H Document 16 Filed 12/02/20 Page 2 of 3
court finds that the recommendation of Magistrate Judge Swank is,

in all respects, in accordance with the law and should be approved.

     Accordingly,   the   court   ADOPTS   the   recommendation      of   the

magistrate judge as its own, and plaintiff’s FTCA claim against

the United States survives frivolity review.         Plaintiff’s claims

against the following named defendants are dismissed as frivolous

or for failure to state a claim upon which relief can be granted:

A-1 Dry Cleaners; Camp Lejeune Water Supply; Jacksonville Water

Supply Company; Congress of USA; City of Jacksonville, NC; and

Veteran Administration.

           1st day of December 2020.
     This ____




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




                                   3

       Case 7:19-cv-00115-H Document 16 Filed 12/02/20 Page 3 of 3
